DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2021-049289   03/23/2021   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 09/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 09/07/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Futatsuyama et al (US 2020/0143895 A1).
Regarding Independent Claim 1, Takada, for example in Figs. 1-21, discloses a semiconductor memory device (see for example in Figs. 3, 6) comprising: a plurality of first conductive layers arranged in a first direction (e.g., conductive layer 23 or WLx_0; in Figs. 3, 6); a plurality of second conductive layers spaced from the plurality of first conductive layers in a second direction intersecting with the first direction (e.g., WLx_1; in Figs. 3, 6), the plurality of second conductive layers being arranged in the first direction (see for example in Figs. 3, 6); a first semiconductor layer disposed between the plurality of first conductive layers and the plurality of second conductive layers (e.g., pillar 15; in Figs. 3, 6), the first semiconductor layer extending in the first direction (see for example in Figs. 3, 6) and being opposed to the plurality of first conductive layers and the plurality of second conductive layers (see for example in Figs. 3, 6); a charge storage layer that includes a first part and a second part (e.g., 15a and 15b; in Figs. 3, 6), the first part being disposed between the plurality of first conductive layers and the first semiconductor layer (e.g., 15a/15b; in Figs. 3, 6), the second part being disposed between the plurality of second conductive layers and the first semiconductor layer (e.g., 15a/15b; in Figs. 3, 6); and a first wiring electrically connected to the first semiconductor layer (e.g., wiring 29, 31, 33; in Figs. 3, 6), wherein the semiconductor memory device is configured to be able to perform a read operation and a first operation performed before the read operation (e.g., to perform and read operation; in Figs. 5, 7, 10-11, 17), in the read operation: a read voltage (e.g., Vcgr; in Figs. 10-11, 17) is supplied to an n-th (n is an integer of one or more) first conductive layer among the plurality of first conductive layers counted from one side in the first direction (e.g., WLx_1; in Figs. 6, 10-11, 17); and a read pass voltage larger than the read voltage (e.g., Vread; in Figs. 10-11, 17) is supplied to at least a part of the plurality of first conductive layers (see for example in Figs. 3-6, 10-11, 17), in the first operation: a first voltage is supplied to the first wiring (e.g., voltage bit line Vbl increase at t2-t3; in Fig. 5); and a second voltage smaller than the first voltage is supplied to an n-th second conductive layer among the plurality of second conductive layers counted from the one side in the first direction (e.g., WLx_0 = 0V at t2-t3; in Figs. 5-6).
For a semiconductor memory device claims 1-17, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Futatsuyama et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. 
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Futatsuyama, for example in Figs. 1-21, discloses wherein the second voltage is supplied to the n-th second conductive layer in the read operation (see for example in Figs. 5-6, as discussed above).
Regarding claim 3, Futatsuyama, for example in Figs. 1-21, discloses wherein a voltage of the n-th second conductive layer is maintained at the second voltage from a first timing during the first operation to a second timing at which a sense operation ends in the read operation (e.g., WLn_0 decreased from 0V to Vneg at t2-t5; in Figs. 5-6).
Regarding claim 4, Futatsuyama, for example in Figs. 1-21, discloses wherein the second voltage is supplied to n-1-th to n+l-th second conductive layers counted from the one side in the first direction in the first operation (see for example in Figs. 5-6, as discussed above).
Regarding claim 5, Futatsuyama, for example in Figs. 1-21, discloses wherein the second voltage is supplied to the n-1-th to n+1-th second conductive layers in the read operation (see for example in Figs. 5-6, as discussed above).
Regarding claim 6, Futatsuyama, for example in Figs. 1-21, discloses wherein voltages of the n-1-th to n+1-th second conductive layers are maintained at the second voltage from a first timing during the first operation to a second timing at which a sense operation ends in the read operation (see for example in Figs. 5-6, as discussed above).
Regarding claim 7, Futatsuyama, for example in Figs. 1-21, discloses wherein the second voltage is supplied to at least a part of the plurality of second conductive layers closer to the first wiring than the n-th second conductive layer in the first operation (see for example in Figs. 5-6, as discussed above).
Regarding claim 8, Futatsuyama, for example in Figs. 1-21, discloses comprising a second wiring electrically connected to the first semiconductor layer, wherein a third voltage larger than the second voltage is supplied to the second wiring in the first operation (see for example in Figs. 5, 10-11, 17, as discussed above).
Regarding claim 9, Futatsuyama, for example in Figs. 1-21, discloses wherein the second voltage is supplied to at least a part of the plurality of second conductive layers closer to the second wiring than the n-th second conductive layer in the first operation (see for example in Figs. 5, 10-11, 17, as discussed above).
Regarding claim 10, Futatsuyama, for example in Figs. 1-21, discloses comprising: a third conductive layer aligned with the plurality of first conductive layers in the first direction (see for example in Figs. 4, 6, as discussed above); and a fourth conductive layer spaced from the third conductive layer in the second direction (see for example in Figs. 4, 6, as discussed above), the fourth conductive layer being aligned with the plurality of second conductive layers in the first direction (see for example in Figs. 4, 6, as discussed above), wherein the first semiconductor layer is disposed between the third conductive layer and the fourth conductive layer (see for example in Figs. 4, 6, as discussed above), and the first semiconductor layer is opposed to the third conductive layer and the fourth conductive layer (see for example in Figs. 4, 6, as discussed above), in the read operation: a fourth voltage is supplied to the third conductive layer (see for example in Figs. 5, 10-11, 17, as discussed above); and a fifth voltage smaller than the fourth voltage is supplied to the fourth conductive layer (see for example in Figs. 5, 10-11, 17, as discussed above), and in the first operation, the second voltage is supplied to at least one of the third conductive layer or the fourth conductive layer (see for example in Figs. 4, 6, as discussed above).
Regarding claim 11, Futatsuyama, for example in Figs. 1-21, discloses comprising: a third conductive layer aligned with the plurality of first conductive layers in the first direction (see for example in Figs. 4, 6, as discussed above); and a fourth conductive layer spaced from the third conductive layer in the second direction, the fourth conductive layer being aligned with the plurality of second conductive layers in the first direction (see for example in Figs. 4, 6, as discussed above), wherein the first semiconductor layer is disposed between the third conductive layer and the tourth conductive layer, and the first semiconductor layer is opposed to the third conductive layer and the fourth conductive layer (see for example in Figs. 4, 6, as discussed above), in the read operation: a fourth voltage is supplied to the third conductive layer, a fifth voltage smaller than the fourth voltage is supplied to the fourth conductive layer, and in the first operation: the second voltage is supplied to the third conductive layer, and the fifth voltage is supplied to the fourth conductive layer (see for example in Figs. 5, 10-11, 17, as discussed above).
Regarding claim 12, Futatsuyama, for example in Figs. 1-21, discloses wherein voltages of an n-1-th first conductive layer and an n+1-th first conductive layer among the plurality of first conductive layers counted from the one side in the first direction are maintained at the read pass voltage or a voltage larger than the read pass voltage from a first timing during the first operation to a second timing at which a sense operation ends in the read operation (see for example in Figs. 5, 10-11, 17, as discussed above).
Regarding claim 13, Futatsuyama, for example in Figs. 1-21, discloses wherein a voltage of the n-th first conductive layer is maintained at the read pass voltage from the first timing to a third timing between the first timing and the second timing (see for example in Figs. 5, 10-11, 17, as discussed above).
Regarding claim 14, Futatsuyama, for example in Figs. 1-21, discloses wherein the read operation is a data read operation, and the first operation and the read operation are performed in response to an input of a command set indicating performing the data read operation (e.g., received command; in Fig. 1).
Regarding claim 15, Futatsuyama, for example in Figs. 1-21, discloses wherein the read operation is a data read operation, the first operation is performed in response to an input of a command set indicating performing the first operation, and the read operation is performed in response to an input of a command set indicating performing the data read operation (see for example in Figs. 1 related in Figs. 5, 10-11, 17).
Regarding claim 16, Futatsuyama, for example in Figs. 1-21, discloses wherein the read operation (see for example in Figs. 5, 10-11, 17, as discussed above) is a verify operation included in a write operation (see for example in Fig. 18), and the first operation and the verify operation are performed in response to an input of a command set indicating performing the write operation (see for example in Figs. 5, 10-11, 17-18; see paragraph [0076]).
Regarding claim 17, Futatsuyama, for example in Figs. 1-21, discloses wherein the read operation is an erase verify operation included in an erase operation (see for example in Figs. 5, 10-11, 17-18; see paragraph [0076]); and the first operation and the erase verify operation are performed in response to an input of a command set indicating performing the erase operation (see for example in Figs. 5, 10-11, 17-18; see paragraph [0076]).
    	Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THA-O H BUI/Primary Examiner, Art Unit 2825